

116 HR 4827 IH: Building Age-Friendly Communities Act
U.S. House of Representatives
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4827IN THE HOUSE OF REPRESENTATIVESOctober 23, 2019Mr. Crist introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Older Americans Act of 1965 to enhance age-friendly communities for older individuals.
	
 1.Short titleThis Act may be cited as the Building Age-Friendly Communities Act. 2.Interagency Coordinating Committee on Age-Friendly CommunitiesSection 203 of the Older Americans Act of 1965 (42 U.S.C. 3013) is amended—
 (1)in subsection (b)— (A)in paragraph (18) by striking and at the end,
 (B)in paragraph (19) by striking the period at the end, and inserting , and, and (C)by adding at the end the following:
					
 (20)section 393D of the Public Health Service Act (42 U.S.C. 280b–1f), relating to safety of seniors., and (2)in subsection (c)—
 (A)in paragraph (1)— (i)by striking Aging and inserting Age-Friendly Communities, and
 (ii)by inserting to support the ability of older individuals to age in place, including through the provision of homelessness prevention services, support the ability of older individuals to access preventive health care, promote age-friendly communities, and address the ability of older individuals to access long-term care supports, including access to caregivers and home- and community-based services before the period at the end,
 (B)in paragraph (4) by inserting , except that the first term of a member appointed to the Interagency Coordinating Committee on Age-Friendly Communities shall begin not later than 1 year after the date of the enactment of the effective date of this exception before the period at the end,
 (C)in paragraph (5) by striking once each year and inserting semiannually, (D)in paragraph (6)—
 (i)in subparagraph (A)— (I)in clause (iii) by striking and at the end,
 (II)in clause (iv) by adding and at the end, and (III)by adding at the end the following:
							
 (v)identifying best practices for connecting older individuals to services for which they may be eligible;,
 (ii)by amending subparagraph (B)(ii) to read as follows:  (ii)innovations in technology applications (including assistance technology devices and assistance technology services) that—
 (I)promote safe and accessible independent living environments; and (II)give older individuals access to information on available services or help in providing services to older individuals;,
 (E)in subparagraph (E) by striking nongovernmental experts and organizations, including public health interest and research groups and foundations and inserting nongovernmental organizations, academic or research institutions, community-based organizations, and philanthropic organizations,
 (F)by redesignating subparagraphs (E), (F), and (G) as subparagraphs (F), (G), and (H), respectively, (G)by inserting after subparagraph (D) the following:
					
 (E)work with the Centers for Disease Control and Prevention, the National Institute on Aging, Centers for Medicare and Medicaid Services, the Housing and Urban Development Office of Lead Hazard Control and Healthy Homes, and other Federal agencies as appropriate, to develop recommendations, in accordance with paragraph (1), to reduce falls among older individuals that incorporate evidence-based falls prevention programs and home modifications to reduce and prevent falls;, and
 (H)by adding at the end the following:  (9)In this subsection, the term age-friendly community means a community that-—
 (A)is taking steps— (i)to include accessible housing, accessible spaces and buildings, safe and secure paths, variable route transportation services, and programs and services designed to maintain health and well-being;
 (ii)to respect and include older individuals in social opportunities, civic participation, volunteerism, and employment; and
 (iii)to facilitate access to supportive services for older individuals; and (B)has a plan in place to meet local needs for housing, transportation, civic participation, social connectedness, and accessible spaces..
 3.Technical assistance on age-friendly communitiesSection 205(a)(2) of the Older Americans Act of 1965 (42 U.S.C. 3016(a)(2)) is amended— (1)by redesignating subparagraph (C) as subparagraph (D), and
 (2)by inserting after subparagraph (B) the following:  (C)The Assistant Secretary may provide technical assistance, including through the regional offices of the Administration, to State agencies, area agencies on aging, local government agencies, or leaders in age-friendly communities (as defined in section 203(c)(9)) regarding—
 (i)dissemination of, or consideration of ways to implement, best practices and recommendations from the Interagency Coordinating Committee on Age-Friendly Communities established under section 203(c); and
 (ii)methods for managing and coordinating existing programs to meet the needs of growing age-friendly communities..
			